Citation Nr: 9929294	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right radial nerve injury, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for cholecystitis 
with removal of gallbladder.  


REPRESENTATION

Appellant represented by:	J. H. Morgan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.


REMAND

During a November 1998 hearing before a travel section of the 
Board, chaired by the undersigned Board member, the veteran 
maintained, in substance, that the current 50 percent 
evaluation assigned for his residuals of a right forearm 
shell fragment wound with right radial nerve injury does not 
adequately reflect the severity of that disability.  He 
testified that he has multiple scars on his right forearm as 
a result of the right radial nerve injury.  Although he said 
that the main scar was not painful to touch, he said that it 
resulted in a numbness separate and distinct from the 
paralysis resulting from nerve injury.  

Also during the hearing, the veteran maintained, in 
substance, that the current noncompensable evaluation 
assigned for his cholecystitis with removal of gallbladder 
does not adequately reflect the severity of that disability.  
He testified that he has two scars on his abdomen, one from a 
gallbladder surgery during active service and one from a 
surgery in 1985.  He related having been told that the second 
surgery was necessary because the first was not performed 
correctly.  The veteran testified that he felt numbness, pain 
and adhesion as a result of the scars, and that he was unable 
to separate the symptoms from the two scars.  He also 
reported that he received treatment for the abdominal 
condition every two or three months from a Dr. George Chaney, 
of Hazard, Kentucky.  

A preliminary review of the veteran's claims file indicates 
that it contains private medical reports, pertaining to 
treatment for a heart condition, that refer to Dr. James 
Chaney, of Hazard, as the veteran's primary physician.  The 
claims file does not contain any medical records from a Dr. 
Chaney. 

The veteran's most recent VA examination, conducted in 
February 1997, was a general medical examination.  The 
corresponding report provides that the veteran had only one, 
well-healed, deep scar of the right forearm.  Although the 
scar was reportedly non-adherent and non-tender, the report 
also noted that the veteran had decreased superficial touch 
over the right forearm.  Limitation of motion of the right 
forearm and right hand were noted, but the relationship, if 
any, between this limitation of motion and the veteran's 
forearm scar was not addressed.  In addition, the examination 
did not address any symptoms or residuals from the veteran's 
cholecystitis with removal of gallbladder.  

The veteran's right forearm and abdominal scars have not been 
properly considered by a rating decision, even though the 
veteran's service-connected disabilities may be evaluated 
pursuant to 38 C.F.R. § 4.118, Codes 7803 - 7805 (1996).  
Esteban v. Brown, 6 Vet. App.  259 (1994).  An assignment of 
a 10 percent evaluation is in order when a superficial scar 
is tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Scars may also be 
evaluated based on the limitation of function of the part 
affected.  Diagnostic Codes 7803 - 7805 (1998). The Board 
notes that January 1998 correspondence submitted on the 
veteran's behalf raised this issue.

Moreover, the Board also notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1998).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that in correspondence dated in January 
1998, it was argued on the veteran's behalf that a March 1946 
rating decision was the product of clear and unmistakable 
error.  As this claim has not been adjudicated, it is 
referred to the RO for proper development.

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
recently for his service-connected 
residuals of a shell fragment wound, 
right radial nerve injury, and 
cholecystitis with removal of 
gallbladder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including those from Dr. Chaney, which 
have not been previously secured.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner, to determine the 
current nature and severity of the 
veteran's service-connected residuals of 
a right forearm shell fragment wound and 
cholecystitis with removal of 
gallbladder, to include any scars.  All 
indicated tests should be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner should 
assess the extent of functional and 
industrial impairment caused by any scar 
residual of a right forearm shell 
fragment wound or cholecystitis with 
removal of gallbladder.  The examiner is 
requested to identify and fully describe 
any residual scars, and address whether 
they are superficial, tender, or painful 
on objective demonstration, or limit 
function of the part affected.  To the 
extent possible, such symptoms should be 
distinguished from any residual nerve 
impairment.  The examiner is also 
requested to separate, if possible, the 
symptoms from the veteran's two abdominal 
scars.  A complete rationale for all 
opinions expressed must be provided.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
increased evaluations for his service-
connected residuals of a shell fragment 
wound, right radial nerve injury, and 
cholecystitis with removal of 
gallbladder, fully considering and 
addressing the applicability of all 
relevant Diagnostic Codes, including 
Diagnostic Codes 7803-7805; addressing 
the holding in Deluca, and Esteban, 
supra; and considering whether an extra-
schedular evaluation is necessary. 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

